Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Claim 4 cites the optical light emitting layer is on the substrate which is not depicted and where the substrate is only depicted below the first electrode.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 7, 14, 15 & 18 cite the term “away” when describing the arrangement between two elements which is a relative term that does not define a direction or particular directional arrangement of the elements to each other.  Examiner interprets the term “away” to mean “not in contact”. If the intent of the limitation is to claim a particular arrangement of the layers then the surfaces of the layers should be defined and the orientation of the surfaces to each other needs to be distinctly stated.

Claims 3, 4, 6, 19 & 20 cite the term “orthogonal projection”, which is unclear as there is no reference as to the structure or plane to which the element is “orthogonal” nor is there a structural element cited of from what structure the element is a “projection”.  It seems the elements (e.g. electrodes, substrate, parallel, elastic composite electrode and organic light emitting layer) are each a layer and the layers would be distinctly claimed as parallel rather than an indefinite description of “orthogonal projection”. 

Claims 3, 4, 19 & 20 which recites two layers (conductive elastic sublayer and organic light emitting layer) are “on the substrate” and both layers overlap a compressible space on the substrate, which is unclear as the compressible space is not on the substrate it is on the first electrode.  Additionally, the substrate is below the first electrode so the two layers cannot be on the substrate.   It seems the substrate layer, the conductive elastic sublayer and organic light emitting layers are planar layers that are parallel to each other and overlap each other in the stacked vertical plane.   
 
Claims 3, 4, 19 & 20 cite the limitation “the compressible space on the substrate” with no previous claim to “a compressible space on the substrate”.  Looking to base claim 1 “a compressible space on the first electrode” is cited but no reference is made to a compressible space on the substrate.  Examiner interprets the compressible space to be on the first electrode as there is no description in the base claim of a compressible region on the substrate.

Claim 4 cites the limitation “an orthogonal projection of the organic light emitting layer on the substrate comprises an overlapping region with the orthogonal projection of the compressible space on the substrate” which is unclear as Claim 3 cites “a substrate, wherein the substrate is attached to a second surface of the first electrode” where the first side of the first electrode faces the organic light emitting layer.  The organic emitting layer cannot be on the substrate if the substrate is below the first electrode. 

Claim 17 recites the limitation “applying different pressures with known pressure values to the pressure sensor, detecting the light emitting parameter of the organic light emitting layer under the different pressures with known pressure values”, which is unclear as to the meaning of  “applying different pressures with known pressure values”. It seems the limitation is meant to cite  “applying a plurality of known pressures, detecting the light emitting parameter of the organic light emitting layer under the different pressures with each known pressure value;

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-8, 10-13 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN106129098; “Yu” translation provided for citations) in view of Shi (CN 104679359; “Shi” translation provided for citations).

Claim 1 (as best interpreted). Yu discloses a pressure sensor (Fig. 6a and its references to generic Fig. 1)[Abstract:  invention can realize the detection of pressure while the film layer is not additionally beneficial to develop organic light emitting device, an organic light emitting display device] comprising: a first electrode (Fig. 6a: first electrode 40); at least two support (Fig. 6a: substrate 42 with grooves)  [0011: the first substrate has a plurality of grooves, due to the concave With the existence of the groove, when an external force is applied to the organic light-emitting display panel, the distance between the first pressure-sensitive electrode layer and the second pressure-sensitive electrode layer changes, so that the first pressure-sensitive electrode and the second pressure-sensitive electrode are changed] on a first surface (Fig. 6a top surface of first electrode 40) of the first electrode (Fig. 6a: first electrode 40); a composite electrode (Fig. 6a: 451 and 42) on a side of the at least two supports (Fig. 6a: substrate 42 with grooves) facing away from the first electrode (Fig. 6a: first electrode 40), wherein two adjacent supports (Fig. 6a: substrate 42 with grooves) of the at least two supports (Fig. 6a: substrate 42 with grooves), wherein the composite electrode (Fig. 6a: 451 and 42) and the first electrode (Fig. 6a: first electrode 40) define a compressible space (Fig. 6a: substrate 42 with grooves that has compressible gaps), and wherein the at least two supports (Fig. 6a: substrate 42 with grooves); a second electrode (Fig. 6a: second electrode 453) on a side of the elastic composite electrode (451 & 42) facing away (Fig. 6a: opposite side of the compressible section 41) from the first electrode (Fig. 6a: first electrode 40); and an organic light emitting layer (Fig. 6a: organic light emitting layer 452) [0055:  an organic light-emitting layer 452 disposed between the array substrate 41 and the cathode layer 453] between (Fig. 6a: organic light emitting layer 452 between second electrode 453 and the first electrode 40) the first electrode (Fig. 6a: first electrode 40); and the second electrode (Fig. 6a: second electrode 453), wherein the organic light emitting layer (Fig. 6a: organic light emitting layer 452 ) is in contact (Fig. 6a: organic light emitting layer 452 in contact with second electrode 453) with one of the first electrode (Fig. 6a: first electrode 40) and or the second electrode (Fig. 6a: second electrode 453) [0055]. 
Yu does not explicitly disclose:
the at least two supports of comprise an insulating material and the component electrode is an elastic component electrode.


Shi teaches the capacitance type touch screen (0004) in the prior art comprises a glass substrate, a transparent conductive layer [0003] two insulating supports (Fig. 3:  230 left and right supports)[0050:  The display module 220 is provided by an insulating support 230 are spaced with the touch module 210]. With a multilayer elastic component electrode (Fig. 3: a first transparent conductive layer 212, a common substrate 214, a third transparent conductive layer 216) [0038]. Shi further teaches the at least two supports (Fig. 3:  230 left and right supports) of comprise an insulating material [0050:  The display module 220 is provided by an insulating support 230 are spaced with the touch module 210] and the  component electrode is an elastic component electrode [0039: conductive layer 212 is a single carbon nanotube film] & [0040:  The common substrate 214 is made of a transparent and flexible material] & [0041: conductive layer 212 is a single carbon nanotube film] [0018: . The carbon nanotube layer includes a single carbon nanotube film or a plurality of stacked carbon nanotube films].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shi’s multilayer flexible component electrode material choices of elastic materials because flexing the electrodes with Yu’s component electrodes supported above a cavity because the supported flexible electrodes increases the sensitivity of pressure measurement by providing a larger area for the electrodes to yield capacitive voltages accurate pressure measurements [Shi 0006].  Yu does not explicitly disclose an elastic conductive component or sublayer. However, the limitation of an elastic/first composite electrode is taught with motivation to combine in the rejection of Claim 1.
 	
Claim 2 (as best interpreted). Dependent on the pressure sensor according to claim 1. Yu further discloses the composite electrode (Fig. 6a: composite electrode 453 & 41) comprises: a conductive (first) sublayer [The details of 41 are described in Fig. 1a with a conductive sublayer 122] on the side of the at least two supports (Fig. 6a: vertical walls of the grooves 42) facing away from the first electrode (Fig. 6a: first electrode 40), and a conductive sublayer [Fig. 6a with a conductive sublayer 451] on a side of the conductive (first) sublayer (122) facing away (Fig. 6a:  layer 451 above 122) from the at least two supports (Fig. 6a: vertical walls of the grooves 42), wherein the conductive (first) sublayer  (Fig. 6a: 121, 122 & 451) comprises a planar structure  (Fig. 6a: 121, 122 & 451 are planar layers). Yu does not explicitly disclose an elastic conductive sublayer. However, the limitation of an elastic/first composite electrode is taught with motivation to combine in the rejection of Claim 1.  

Claim 4 (as best interpreted). Dependent on the pressure sensor according to claim 3. Yu further discloses an orthogonal projection (Fig. 6a: horizontal organic light emitting layer 452 is a horizontal layer-orthogonal projection) of the organic light emitting layer (Fig. 6a: organic light emitting layer 452) on the (Fig. 6a: first electrode 40) comprises an overlapping region (Fig. 6a:  layer 452 overlaps vertically layer 40) with the orthogonal projection (Fig. 6a: horizontal plane of the first electrode) of the compressible space on the  (Fig. 6a: first electrode 40).

Claim 7 (as best interpreted). Dependent on the pressure sensor according to claim 2.  Yu further discloses the conductive sublayer (Fig. 6a:  451) further comprises: a first  layer (Fig. 6a: 122 conductive layer) above the at least two supports (Fig. 6a: vertical walls of grooves in layer 42), and a second layer (Fig. 6a:  conductive layer 121) on a side of the first layer (Fig. 6a:  122 conductive layer) facing away from (Fig. 6a:  conductive layer 451 on side of 121 facing away) the at least two supports (Fig. 6a: vertical walls of grooves in layer 42).
Yu does not explicitly disclose:
the first and second conductive sublayers are made of metal.

Shi teaches the capacitance type touch screen (0004) in the prior art comprises a glass substrate, a transparent conductive layer [0003] two insulating supports (Fig. 3:  230 left and right supports)[0050:  The display module 220 is provided by an insulating support 230 are spaced with the touch module 210]. With a multilayer elastic component electrode (Fig. 3: a first transparent conductive layer 212, a common substrate 214, a third transparent conductive layer 216) [0038]. Shi further teaches the first and second conductive sublayers are made of metal [0031: the material of the plurality of electrodes can be selected from silver, tin, copper, molybdenum and other low-resistance metal material or indium oxide (IT0), antimony oxide (AT0), carbon nano-tube and other transparent conductive material. Preferably, in the present embodiment, the electrode is made of carbon nano-tube material].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shi’s material choice of metal for electrodes as a material choice for Yu’s electrodes because metal provides a reliable conduit for electrical flow to detect and communicate the measured property of pressure [Shi 0003].

Claim 8 (as best interpreted). Dependent on the elastic conductive sublayer the pressure sensor according to claim 2. Yu further discloses the (first) conductive sublayer (Fig. 6a:  122) comprises a layer (122) and a third metal layer (Fig. 6a: 451) stacked on the conductive sublayer (Fig. 6a: 41).
Yu does not explicitly disclose:
The third (electrode) layer is a metal layer.
The conductive sublayer is an elastic conductive sublayer wherein the elastic layer comprises a conductive component.


With regard to 1) Shi teaches the conductive electrode sublayers are made of metal [0031: the material of the plurality of electrodes can be selected from silver, tin, copper, molybdenum and other low-resistance metal material or indium oxide (IT0), antimony oxide (AT0), carbon nano-tube and other transparent conductive material. Preferably, in the present embodiment, the electrode is made of carbon nano-tube material].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shi’s material choice of metal for electrodes as a material choice for Yu’s electrodes because metal provides a reliable conduit for electrical flow to detect and communicate the measured property of pressure [Shi 0003].

With regard to 2) Shi teaches the conductive sublayer (Fig. 1: 212, 214 & 216) is an elastic conductive sublayer (216) wherein the elastic layer comprises a conductive component on a metal layer [0046:  the third transparent conductive layer 216 made of a layered material impedance anisotropy, such as patterned ITO layer, a graphite layer, a carbon nano-tube layer [e.g. conductive elastic layer], metal layer and so on].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shi’s layering of conductive elastic layers with metal layers to form a compressible multilayer electrode as material choices and properties to layer Yu’s multi-layered compressible electrodes because the layered conductive elastic layers provide the rebound property of the compressible region while layers of metal provides support a endurance through a multitude of deformations providing good mechanical strength and flexibility, and it can bear large pressure deformation without being destroyed  [Shi 0020].
 	
Claim 10 (as best interpreted). Dependent on the pressure sensor according to claim 1. Yu further discloses the organic light emitting layer (Fig. 6a: organic light emitting layer 452) comprises a plurality of sub-light emitting layers in an array [0009: the organic light-emitting display panel includes a display area; the organic light-emitting display panel includes an array substrate].

Claim 11 (as best interpreted). Dependent on the pressure sensor according to claim 1. Yu further discloses the organic light emitting layer (Fig. 6a: organic light emitting layer 452) is between (Fig. 6a: layer 452 is between 451 and 41) the composite electrode (Fig. 6a: 41 top and 451) and the second electrode (Fig. 6a: second electrode 453). Yu does not explicitly disclose an elastic conductive component or sublayer. However, the limitation of an elastic/first composite electrode is taught with motivation to combine in the rejection of Claim 1.

Claim 12 (as best interpreted). Dependent on the pressure sensor (Fig. 6a: pressure sensor) according to claim 1. Yu further discloses the organic light emitting layer (Fig. 6a: organic light emitting layer 452) is on a side (Fig. 6a:  layer 452 is above the compressible space top of first electrode 40) of the first electrode (Fig. 6a: first electrode 40); facing the compressible space (Fig. 6a first electrode top surface), and wherein the organic light emitting layer (Fig. 6a: organic light emitting layer 452) comprises a plurality of sub-light emitting layers in an array [0009: the organic light-emitting display panel includes a display area; the organic light-emitting display panel includes an array substrate].

Claim 13 (as best interpreted). Dependent on claim 1. Yu further discloses a display device [0055:  the organic light emitting display panel 400], comprising the pressure sensor [0045:  the pressure detection stage, a constant voltage can be applied to the second pressure-sensitive electrode. A pressure scanning signal is applied to the first pressure-sensitive electrode, and the pressure scanning signal can be, for example, a plurality of pulse signals, and the first pressure-sensitive electrode can also output a pressure detection signal] according to claim 1.

Claim 18 (as best interpreted). Dependent on the display device according to claim 13.  Yu further discloses the composite electrode (Fig. 6a: composite electrode 41) comprises: a conductive sublayer (Fig. 6a: 451) on the side of the at least two supports  (Fig. 6a:  supports formed from grooves in substrate 42) facing away from the first electrode (Fig. 6a: first electrode 40 that is away from the conductive sublayer); and a  (first) conductive sublayer (122) on a side of the conductive sublayer facing away (Fig. 6a: 122)  from the at least two supports (Fig. 6a:  supports formed from grooves in substrate 42), wherein the conductive (first) sublayer  (Fig. 6a: 122) comprises a planar structure  (Fig. 6a: 121, 122 & 451 all three are planar layers). Yu does not explicitly disclose an elastic conductive component or sublayer. However, the limitation of an elastic/first composite electrode is taught with motivation to combine in the rejection of Claim 1.

Claim 19 (as best interpreted). Dependent on the display device according to claim 18. Yu further discloses the pressure sensor (Fig. 6a) comprises a protective layer (Fig. 6a: protective layer 44), wherein the protective layer (Fig. 6a: protective layer 44), attached to a second surface (Fig. 6a:  protective layer 44 on the bottom second surface of the first electrode 40) of the first electrode (Fig. 6a: first electrode 40) opposite to the first surface (Fig. 6a:  protective layer 44 on the bottom second surface of the first electrode 40 opposite of the first layer top of 40), and wherein an orthogonal projection (Fig. 6a:  conductive sublayer 41 horizontal placement) of the conductive sublayer (Fig. 6a:  conductive sublayer 41) on the  first electrode (Fig. 6a: first electrode 40),  overlaps (Fig. 6a: layer 41 overlaps vertical with layer 40) an orthogonal projection of the compressible space (42) on the (Fig. 6a: first electrode 40). Yu does not explicitly disclose an elastic conductive component or sublayer. However, the limitation of an elastic/first composite electrode is taught with motivation to combine in the rejection of Claim 1.

Claim 20 (as best interpreted). Dependent on the display device according to claim 19.  Yu further discloses an orthogonal projection of the organic light emitting layer (Fig. 6a: organic light emitting layer 452 is horizontal layer) on the protection layer (Fig. 6a: protection layer 44) comprises an overlapping region (Fig. 6a:  organic light emitting layer 452 vertically overlaps the layer of the first electrode 40)   with the orthogonal projection of the compressible space (Fig. 6a: compressible space on 42 with grooves where the substrate 42 is a horizontal extending planar layer) on the (Fig. 6a: First electrode 40 planar layer parallel to 42).

Claims 3 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Shi in further view of Lee (US 20110080368: “Lee”).

Claim 3 (as best interpreted). Dependent on the pressure sensor according to claim 2. Yu further discloses the pressure sensor (Fig. 6a) comprises a protective layer (Fig. 6a: protective layer 44), wherein the protective layer (Fig. 6a: protective layer 44) is attached to a second surface (Fig. 6a:  protective layer 44 attached to the bottom / second surface of the first electrode 40) of the first electrode (Fig. 6a: first electrode 40)  opposite to the first surface (Fig. 6a:  first surface of electrode 40 top and opposite second surface 44), wherein an orthogonal projection (Fig. 6a the top of the grooves is orthogonal/ horizontal to the vertical supports 42) of the (first) conductive sublayer (Fig. 6a:  122 component layer) on the protective layer (Fig. 6a: protective layer 44) overlaps an orthogonal projection (Fig. 6a: orthogonal overlap interpreted as parallel where layers 40 first electrode, 44 protective layer and 41 conductive layer) of the compressible space (Fig. 6a:  41 conductive layer) on the protective layer (Fig. 6a: protective layer 44). Yu does not explicitly disclose an elastic conductive component or sublayer. However, the limitation of an elastic conductive sublayer is taught with motivation to combine in the rejection of Claim 1.
Yu further does not explicitly disclose:
the protective layer is a substrate layer.

Lee teaches a pressure sensor [0065] with supports (Fig. 1: 18 insulating support) holding an elastic component electrode (Fig. 1:  12 & 14 conductive layers)[0047 mechanical deformation of 12 & 14].  Lee further teaches the protective layer under the first electrode (Fig. 1: substrate 13 under the first electrode 14) is a substrate layer [0029: Referring to FIG. 1, an input device of a touch screen according to this embodiment includes a first board 13 and a second board 11 facing the first board 13].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lee’s bottom layer of a substrate as a solid back for Yu’s pressure device because a solid substrate board as the bottom layer improves the focus of the top applied pressure on the measuring area of the compressible region using a solid substrate foundation for force isolation in the compressible region [Lee 0010].

Claims 5 & 6 (as best interpreted). Dependent on the pressure sensor according to claim 3. Yu further discloses the conductive sublayer (Fig. 6a: 451).
Yu does not explicitly disclose:
a plurality of conductive blocks in one-to-one correspondence with the at least two supports and separated by the compressible space and an orthogonal projection of each conductive block of the plurality of conductive blocks on the substrate is within an orthogonal projection of a corresponding support on the substrate.


Lee teaches a pressure sensor [0065] with supports (Fig. 1: 18 insulating support) holding an elastic component electrode (Fig. 1:  12 & 14 conductive layers)[0047 mechanical deformation of 12 & 14].  Lee further teaches a plurality of conductive blocks (Fig. 1: 16 & 17 electrodes on both sides of device) in one-to-one correspondence with the at least two supports (Fig. 
1: 18 insulator on both sides of device) and separated by the compressible space (Fig. 1: 15 compressible space) and an orthogonal projection of each conductive block (Fig. 1: 16 & 17 electrodes) on the substrate (Fig. 1: substrate 13) is within an orthogonal projection (Fig. 1:  electrodes 16 & 17 are planes parallel to the plane of the substrate 13) of a corresponding support (Fig. 1: 18 insulator on both sides of device) on the substrate (Fig. 1: substrate 13). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lee’s plurality of conductive blocks on the insulating supports as sensing electrodes on Yu’s insulating supports because the additional sensing electrodes on the compressed supports improves the quality of the pressure measurement by accounting for the location of the applied pressure [0049:  Lee].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Shi and in further view of Chen (US 20170010704: “Chen”).

Claim 9 (as best interpreted). Dependent on the pressure sensor according to claim 8. Yu does not explicitly disclose: 
1)the elastic layer comprises an elastic polymer elastic polymer including conductive particles.          
2) the third metal layer comprises silver nanowires.


With regard to 1) Shi teaches the elastic layer (Fig. 1: 212, 214 & 216) comprises an elastic polymer [0039: conductive layer 212 is a single carbon nanotube film] & [0076:  Therefore, the material of the fifth conductive layer 440 may be an opaque or opaque material, such as metal, conductive ceramic, conductive polymer, conductive paste, and the like. In this embodiment, the fifth conductive layer 440 is made of metal material aluminum. The fifth conductive layer 440 is an unpatterned conductive layer or a patterned conductive layer. In this embodiment, the fifth conductive layer 440 is an unpatterned aluminum film] elastic polymer including conductive particles [0021:  the carbon nano-tube film is a self-supporting structure composed of multiple carbon nanotubes directionally arranged along the same direction. the carbon nano-tube film further comprises multiple carbon nano-tube bundle segments connected end to end].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shi’s material choice of a polymer with conductive particles  for electrodes as a material choice for Yu’s electrodes because the polymer with particles improves the performance of the pressure sensor by providing extra sensitivity to pressure induced deformation with a flexible polymer while providing particles  for electrical flow to detect and communicate the measured property of pressure [Shi 0003].

With regard to 2) Chen teaches a pressure sensor [Abstract:  A pressure sensing pattern layer is formed on a substrate and comprises a plurality of pressure sensing electrodes] a metal electrode (Fig. 1:  Sensing electrode 1315) layer comprises silver nanowires [0030  The material of the pressure sensing electrode 1315 is selected from indium tin oxide, silver-doped indium tin oxide, nano silver wire, graphene, nano metal mesh, carbon nanotube or a combination thereof].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chen’s materials for a pressure sensing electrode as a material choice for Yu’s pressure sensing electrodes because the silver nanowires improves the measuring sensitivity of the pressure electrode providing mechanical strength with improved flexibility in metal electrode [Chen 0016].

Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Shi in further view of Lu (US 20140008657; “Lu”). 

Claim 14 (as best interpreted). Dependent on claim 1. A method for manufacturing the pressure sensor according to claim 1. Yu further discloses the  composite electrode (Fig. 6a: composite electrode 121,122 & 451) comprises a conductive sublayer (Fig 6a: 451) and a conductive (first) sublayer arranged in a stack  (Fig 6a: 122), wherein the conductive (first) sublayer (Fig 6a: 122) is a planar structure  (Fig 6a: horizontal planar layers 122, 121 & 451), and wherein the method comprises: forming the conductive sublayer  (Fig 6a: 451) on a side of the at least two supports (Fig. 6a vertical supports for grooves in substrate 42) facing away from the first electrode (Fig. 6a: first electrode 40), and forming the conductive  sublayer (451) on a substrate (42).
Yu does not explicitly disclose:
an elastic conductive component or sublayer.
forming the conductive sublayer on a substrate, peeling and transferring the conductive elastic sublayer to the conductive sublayer.
 

With regard to 1) the limitation of an elastic/first composite electrode is taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Lu teaches manufacturing a flexible display [Abstract].  Lu further teaches forming a conductive sublayer on a substrate, peeling and transferring the conductive elastic sublayer to the conductive sublayer [0020:  the display element layer 150 is disposed on the flexible base material layer 140. After the rigid base material layer 110 is peeled off, the substrate 100 is used for manufacturing a flexible display, as will be described in the following].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lu’s method of forming a flexible component by forming it on a substrate and peeling the flexible component for use in a layered component as a method of forming Yu’s multi-layered compressible electrodes because the method provides the ability to form the flexible component without damaging the underlying layers [Lu 0003].

Claim 15 (as best interpreted). Dependent on a method according to claim 14. Yu does not explicitly disclose:  
 an elastic conductive component or sublayer.
fabricating a first metal layer on the side of the at least two supports facing away from the first electrode; and forming a second metal layer on a side of the first metal layer facing away from the supports; wherein the forming the conductive elastic sublayer comprises: attaching an elastic layer comprising a conductive.
forming the conductive sublayer on a substrate, peeling and transferring the conductive elastic sublayer to the conductive sublayer. 

With regard to 1)  the limitation of an elastic/first composite electrode is taught with motivation to combine in the rejection of Claim 1.

 With regard to 2) Shi teaches fabricating a first metal layer (212) on the side of the at least two supports (18) facing away from the first electrode (222); and forming a second metal layer (216) on a side of the first metal layer (212) facing away from the supports (218); wherein the forming the conductive elastic sublayer (212, 214 & 216) comprises: attaching an elastic layer comprising a conductive component to the substrate [0046:  the third transparent conductive layer 216 made of a layered material impedance anisotropy, such as patterned ITO layer, a graphite layer, a carbon nano-tube layer [e.g. conductive elastic layer], metal layer and so on]; coating and drying a third metal layer on a side of the elastic layer facing away from the substrate [0031: the plurality of electrodes can be formed by sputtering, electroplating and chemical plating deposition method directly formed on the first transparent conductive layer 112. … Preferably, in the present embodiment, the electrode is made of carbon nano-tube material].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shi’s layering of conductive elastic layers with metal layers to form a compressible multilayer electrode as material choices and properties to layer Yu’s multi-layered compressible electrodes because the layered conductive elastic layers provide the rebound property of the compressible region while layers of metal provides support a endurance through a multitude of deformations providing good mechanical strength and flexibility, and it can bear large pressure deformation [Shi Page 3].

With regard to 3) Lu teaches manufacturing a flexible display [Abstract].  Lu further teaches forming a conductive sublayer on a substrate, peeling and transferring the conductive elastic sublayer to the conductive sublayer [0020:  the display element layer 150 is disposed on the flexible base material layer 140. After the rigid base material layer 110 is peeled off, the substrate 100 is used for manufacturing a flexible display, as will be described in the following].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lu’s method of forming a flexible component by forming it on a substrate and peeling the flexible component for use in a layered component as a method of forming Yu’s multi-layered compressible electrodes because the method provides the ability to form the flexible component without damaging the underlying layers [Lu 0003].

Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Shi in further view of Zhou (CN107421681: “Zhou” translation provided for citations).

Claim 16 (as best interpreted). Dependent on a method for sensing a pressure with the pressure sensor according to claim 1. Yu further discloses applying an electric signal to the first electrode (Fig. 6a: first electrode 40) and the second electrode (Fig. 6a: second electrode 453) to generate a voltage difference [0045 & 0067:  In the pressure detection stage, a constant voltage can be applied to the second pressure-sensitive electrode. 343 A pressure scanning signal is applied to the first pressure-sensitive electrode, and the pressure scanning signal can be, for example, a plurality of pulse signals, and the first pressure-sensitive electrode can also output a pressure detection signal] between the first electrode (Fig. 6a: first electrode 40) and the second electrode (Fig. 6a: second electrode 453); 
Yu does not explicitly disclose:
detecting a light emitting parameter of the organic light emitting   under the pressure, the light emitting parameter comprising at least one selected from a group consisting of brightness, light emitting area and current efficiency of the organic light emitting layer; and determining a pressure value of the pressure based on the light emitting parameter.

Zhou teaches a pressure sensor [Page 5:  the pressure sensor of this embodiment of the invention, the photosensitive element can be charge coupled device having a plurality of photodiodes are arranged in matrix. the charge coupling element capable of sensing light and converting the light signal into electrical signal].  Zhou further teaches detecting a light emitting parameter of the organic light emitting   under the pressure [Page 6:  the pressure varying interference filter structure applied on the pressure sensor to form emergent light of the corresponding pressure; the photosensitive element for detecting the emitted light, and forms the electric signal corresponding to the emitted light], the light emitting parameter comprising light emitting area of the organic light emitting layer; and determining a pressure value of the pressure based on the light emitting parameter [Page 7: the pressure detection by the photosensitive element. wherein, the color of the emitted light of long cavity interference filter structure control, and interference from the cavity of the filter structure and long vertical opposite stress-related, so the interference detection signal of the cavity length and the photosensitive element of the filter structure in corresponding relationship. therefore, detecting the emitted light through the photosensitive element that is capable of detecting the pressure born by the pressure sensor, at the same time the pressure sensor assembly measured by sensing the corresponding pressure, it has high resolution, high sensitivity, and can be surface pressure detection].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhou’s organic layer with photosensitive elements to read light levels emitted corresponding to pressure levels with Yu’s organic light emitting layer because detecting light emissions improves the quality of the pressure measurement by eliminating the mechanical force needed to activate a compression based capacitance sensor for measuring pressure [Zhou page 1].

Claim 17 (as best interpreted). Dependent on the method according to claim 16.  Yu does not explicitly disclose:
the determining the pressure value of the pressure based on the light emitting parameter comprises: applying different pressures with known pressure values to the pressure sensor; detecting the light emitting parameter of the organic light emitting layer under the different pressures with known pressure values; plotting a standard pressure curve, the standard pressure curve indicating a relationship between the light emitting parameter and the pressure value of the pressure applied to the pressure sensor; and detecting the light emitting parameter of the organic light emitting layer under an unknown pressure; and determining the pressure value of the unknown pressure based on the standard pressure curve.

Zhou teaches a pressure sensor [Page 5:  the pressure sensor of this embodiment of the invention, the photosensitive element can be charge coupled device having a plurality of photodiodes are arranged in matrix. the charge coupling element capable of sensing light and converting the light signal into electrical signal].  Zhou further teaches the determining the pressure value of the pressure based on the light emitting parameter [Page 7: detecting the emitted light through the photosensitive element that is capable of detecting the pressure born by the pressure sensor, at the same time the pressure sensor assembly measured by sensing the corresponding pressure, it has high resolution, high sensitivity, and can be surface pressure detection] comprises: applying different pressures with known pressure values to the pressure sensor (FIG. 3 is obtained by the software fitting interference filter structure in different interference filtering cavity length L, wherein the transmission curve for fitting pressure sensor structure comprising: an organic light emitting element is laminated); detecting the light emitting parameter of the organic light emitting layer under the different pressures with known pressure values ; plotting a standard pressure curve (Fig. 3), the standard pressure curve indicating a relationship between the light emitting parameter and the pressure value of the pressure applied to the pressure sensor [Page 7: a pressure sensor and its manufacturing method, the pressure sensor comprises a luminous element which are laminated, interference filter structure and a photosensitive element, wherein the light-emitting element for emitting incident light to the interference light filter structure; interference filter structure according to the thickness of the pressure varying interference filter structure applied on the pressure sensor to form emergent light of the corresponding pressure; the photosensitive element for detecting the emitted light]; and detecting the light emitting parameter of the organic light emitting layer under an unknown pressure [Page 7 first para.]; and determining the pressure value of the unknown pressure based on the standard pressure curve [Page 7: a pressure sensor and its manufacturing method, the pressure sensor comprises a luminous element which are laminated, interference filter structure and a photosensitive element, wherein the light-emitting element for emitting incident light to the interference light filter structure; interference filter structure according to the thickness of the pressure varying interference filter structure applied on the pressure sensor to form emergent light of the corresponding pressure; the photosensitive element for detecting the emitted light].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhou’s organic layer with photosensitive elements and pressure processing to read light levels emitted corresponding to pressure levels with Yu’s organic light emitting layer because detecting light emissions improves the quality of the pressure measurement by eliminating the mechanical force needed to activate a compression based capacitance sensor for measuring pressure [Zhou Page 1].

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:


Prior Art Document Identifier
Inventor
Comment
US 20150177078  
DUMITRU; Viorel Georgel et al.
Strain sensor using light detection of OLED layer
CN 112414595  
SU, LI et al.
self-powered visualization flexible pressure sensor 
KR 20160145236  
CHO YONG JIN et al.
pressure sensitive touch system in an apparatus using an OLEDI based display panel, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856